—In an action, inter alia, to recover damages for breach of a commercial lease, the defendants appeal from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered November 30, *2221999, which denied their motion for leave to vacate an order of the same court, dated October 6, 1999, granting the plaintiffs’ motion for leave to enter a judgment against them upon their default in appearing or answering.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the defendants’ motion to vacate an order granting the plaintiffs’ motion for leave to enter a judgment against them upon their default in appearing or answering. The defendants failed to demonstrate a reasonable excuse for their default (see, Bravo v New York City Hous. Auth., 253 AD2d 510; Swedish v Bourie, 233 AD2d 495; Miles v Blue Label Trucking, 232 AD2d 382). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.